                Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 1 of 9




 1   Stacey Geis, CA Bar No. 181444
     Earthjustice
 2   50 California St., Suite 500
 3   San Francisco, CA 94111-4608
     Phone: (415) 217-2000
 4   Fax: (415) 217-2040
     sgeis@earthjustice.org
 5   Local Counsel for Plaintiffs Sierra Club et al.
     (Additional Counsel Listed on Signature Page)
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11       STATE OF CALIFORNIA, by and through
         XAVIER BECERRA, Attorney General, and
12       the CALIFORNIA AIR RESOURCES
         BOARD; and STATE OF NEW MEXICO,
13       by and through HECTOR BALDERAS,                 Case No. 4:18-cv-05712-YGR
         Attorney General, et al.,
14                                                       Consolidated with No. 4:18-cv-05984-YGR
                                           Plaintiffs,
15                                                       CITIZEN GROUPS’ OPPOSITION TO
                              v.                         FEDERAL DEFENDANTS’ MOTION
16                                                       FOR A STAY OF PROCEEDINGS
         DAVID BERNHARDT, 1 Acting Secretary of
17       the Interior; JOSEPH R. BALASH, Assistant
18       Secretary for Land and Minerals Management,
         United States Department of the Interior;
19       UNITED STATES BUREAU OF LAND
         MANAGEMENT; and UNITED STATES
20       DEPARTMENT OF THE INTERIOR,
21
                                          Defendants.
22
23
24
25
26
27
     1
       Pursuant to Fed. R. Civ. P. 25(d), Acting Secretary of the Interior David Bernhardt is substituted as
28   a defendant for Ryan Zinke, who resigned effective January 2, 2019.

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)
                Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 2 of 9



 1            Plaintiffs Conservation and Tribal Citizen Groups (“Citizen Groups”) respectfully ask the
 2   Court to deny the Federal Defendants’ attempt to delay judicial review of the U.S. Bureau of Land
 3   Management’s (“BLM”) unlawful final rule, Waste Prevention, Production Subject to Royalties, and
 4   Resource Conservation; Rescission or Revision of Certain Requirements, 83 Fed. Reg. 49,184 (Sept.
 5   28, 2018) (“Rescission”). While Citizen Groups appreciate the circumstances in which the federal
 6   government attorneys find themselves, the Antideficiency Act, 31 U.S.C. § 1342, does not entitle the
 7   Executive Branch to unilaterally stall litigation in which it is a defendant. Both the U.S. Department
 8   of Justice (“DOJ”) and U.S. Department of the Interior (“Interior”) have contingency plans that
 9   allow employees to work on litigation deadlines. In light of the ongoing waste of taxpayer-owned
10   natural resources and harms to human health and the environment caused by BLM’s unlawful
11   Rescission and BLM’s selective decision to work on other activities to promote energy development
12   despite the lapse in appropriations, Plaintiffs ask that the Court deny Federal Defendants’ request to
13   stay the deadlines in this case.
14                                                ARGUMENT
15
     I.       The Departments of Justice and the Interior Have Contingency Plans that Permit Them
16            to Respond to Court Orders During the Shutdown.

17            The Department of Justice has issued a contingency plan for a lapse in appropriations. U.S.
18   Dep’t of Justice, FY 2019 Contingency Plan (Jan. 10, 2019) (“DOJ Contingency Plan”). 2 The
19   Department’s plan instructs attorneys to request that civil cases be postponed until funding is
20   available, but directs that when a court denies the request, “the Government will comply with the
21   court’s order, which would constitute express legal authorization for the activity to continue” within
22   the meaning of the Antideficiency Act. Id. at 3; see also id. at 7 (“If a court denies a litigator’s
23   request to postpone a case and orders it to continue, the litigation will become an excepted activity
24   that can continue during the lapse.”). Accordingly, as the D.C. Circuit recently held, adhering to a
25   pre-existing court schedule is consistent with the Antideficiency Act. Order, Kornitzky Grp., LLC v.
26   Elwell, No. 18-1160, 2019 WL 138710, at *1 (D.C. Cir. Jan. 9, 2019) (Srinavasan, J., concurring).
27
28   2
         Available at https://www.justice.gov/jmd/page/file/1015676/download.

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                                   1
                Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 3 of 9



 1   Similarly, the contingency plan for Interior’s Office of the Solicitor provides that when a stay of
 2   litigation is denied, responsible attorneys will be “directed to report for work during a lapse in
 3   funding to perform such work as is necessary to support the subject litigation” as “part of the
 4   Executive Branch’s constitutional duty to comply with duly issued and binding orders from the
 5   Judicial Branch.” U.S. Dep’t of Interior, Office of the Solicitor, Contingency Plan at 2 (Jan. 2019). 3
 6            In addition, pursuant to the DOJ Contingency Plan, attorneys are mandated to continue
 7   activities “where there is a reasonable likelihood that the safety of human life or the protection of
 8   property would be compromised, in some significant degree, by delay in the performance of the
 9   function in question.” DOJ Contingency Plan at 1. As explained below, this case challenges BLM’s
10   unlawful Rescission, which allows the loss of public property through the waste of federal and tribal
11   natural gas and threatens human health and the environment by allowing additional harmful air
12   pollution. See infra pp. 3–4. Department of Justice personnel may therefore continue to work on this
13   case despite the prolonged partial shutdown. See Minute Order, O.A. v. Trump, No 1:18-cv-02718-
14   RDM (D.D.C. Dec. 27, 2018) (“[W]here there is ‘some reasonable and articulable connection
15   between the function to be performed and the safety of human life or the protection of property,’
16   government functions may continue.” (quoting 42 Op. Att’y Gen. 293 (Jan. 16, 1981))).
17             DOJ’s own Contingency Plan shows that, contrary to Federal Defendants’ assertion, DOJ
18   attorneys are not “prohibited by law from working on Defendants’ letter brief and preparing for the
19   status conference,” Defs.’ Mot. for a Stay of Proceedings in Light of Lapse of Appropriations 3 (Jan.
20   23, 2019), ECF No. 82 (“BLM Mot.”), but rather are authorized to respond to court orders. Indeed,
21   45% of all Environment and Natural Resources Division staff have been exempted from furlough,
22   and remain available to conduct litigation. DOJ Contingency Plan at 12, Tbl. 2. Accordingly, if this
23   Court denies Federal Defendants’ request for a continuance, Federal Defendants and their counsel,
24   by statute and through their contingency plans, would be legally authorized and mandated to
25   continue litigation and all related activities, including all actions required to meet this Court’s
26   upcoming deadlines for filing letter briefs and lodging the administrative record.
27
28   3
         Available at https://www.doi.gov/sites/doi.gov/files/2019-01-sol-contingency-plan.pdf.

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                                    2
                Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 4 of 9



 1   II.      BLM Should Not Be Permitted to Unilaterally and Indefinitely Delay a Case
              Challenging Its Unlawful Rescission of Critical Protections.
 2
 3            The Rescission allows the waste of billions of cubic feet of publicly and tribally owned
 4   natural gas. This is public property whose waste costs taxpayers millions in lost royalties. 83 Fed.
 5   Reg. at 49,205. At the same time, each year the Rescission is in place, it threatens human health by
 6   allowing the emissions of hundreds of thousands of tons of dangerous pollutants, including the
 7   powerful climate-forcer methane, smog-forming volatile organic compounds, and cancer-causing
 8   hazardous air pollutants. BLM, Regulatory Impact Analysis for the Final Rule to Rescind or Revise
 9   Certain Requirements of the 2016 Waste Prevention Rule 47–48 (Aug. 31, 2018). 4 Americans living
10   on and near public and tribal lands with oil and gas development, including numerous Citizen Group
11   members, continue to be exposed to emissions of these dangerous air pollutants. These harms are
12   ongoing; they do not stop because of the lapse in appropriations. Given these ongoing harms, this
13   Court should not allow the government to delay resolution of Citizen Groups’ challenge to the
14   unlawful Rescission indefinitely. See Order Denying Mot. to Stay 3, Klamath-Siskiyou Wildlands
15   Ctr. v. Grantham, No. 2:18-cv-02785-TLN-DMC (E.D. Cal. Jan. 4, 2019), ECF No. 43 (denying
16   shutdown-related stay motion because “to extend the time Plaintiff waits for resolution, while
17   continuing the [ongoing logging] Project at issue” would not be appropriate).
18            Nor should the Court allow BLM to continue to authorize select employees to work only to
19   serve its energy development agenda. BLM claims that its employees cannot work on compiling the
20   administrative record for the Rescission because “employees of the Defendant agencies are
21   prohibited from working, even on a voluntary basis, except in very limited circumstances, including
22   ‘emergencies involving the safety of human life or the protection of property.’” BLM Mot. at 2
23   (quoting 31 U.S.C. § 1342). Yet, BLM and Department of the Interior staff have continued to work
24   to authorize other energy-related activities during the shutdown. For example, BLM’s shutdown
25   contingency plan allows staff to continue working on “selected energy, minerals, rights of way,
26   grazing, and associated activities” and allows continued activity to issue permits and leases. BLM,
27
28   4
         Available at https://www.regulations.gov/document?D=BLM-2018-0001-223607.

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                                3
               Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 5 of 9



 1   Contingency Plan for Possible Shutdown of Government Functions 2–3 (Jan. 2019). 5 This month,
 2   BLM employees across the country were asked to return to work to resume processing applications
 3   for permits to drill and to issue oil and gas leases on public lands. 6 Elsewhere in Interior, the Bureau
 4   of Ocean Energy Management’s contingency plan permits forty employees to continue work on
 5   “preparing National Outer Continental Shelf (OCS) Program decision documents,” and justifies that
 6   decision by explaining that “[i]n order to comply with the Administration’s America First energy
 7   strategy to develop a new OCS Oil and Gas leasing program, work must continue.” Bureau of Ocean
 8   Energy Mmgt., FY 2019 Contingency Plan 2, 4 (Jan. 2019). 7 This Court should not allow the federal
 9   government to delay the administration of justice here while moving forward with other energy-
10   related activities, some of which will exacerbate the very problems this litigation seeks to address.
11          Particularly “where, as here, there is a reasonable and articulable connection between the
12   function to be performed and the safety of human life or the protection of property, government
13   functions may continue.” Order at 1, Waterkeeper All., Inc. v. Wheeler, Civ. No. 18-2230 (JDB)
14   (D.D.C. Jan. 14, 2019), ECF No. 31 (denying stay in case challenging EPA program authorizing
15   permits for coal ash disposal) (quotations omitted); Order at 1, New York v. U.S. Dep’t of Labor,
16   Civ. No. 18-1747 (JDB) (D.D.C. Dec. 28, 2018), ECF No. 71 (similar).
17   III.   Courts Throughout the Nation Have Rejected Similar Requests.
18          As the cases cited above demonstrate, courts nationwide have rejected similar bids by the
19   federal government to unilaterally stall cases in which it is a litigant. See In re Pet’n for a Gen.
20   Order Holding Civil Matters in Abeyance, Misc. No. 2:18-mc-00196 (S.D. W. Va. Jan. 2, 2019),
21   ECF No. 3 (“[T]he government should not be given special influence or accommodation in cases
22   where such special considerations are unavailable to other litigants.”). Indeed, the Ninth Circuit has
23
24   5
       Available at https://www.doi.gov/sites/doi.gov/files/2019-01-blm-contingency-plan.pdf.
     6
25     See, e.g., Kevin Robinson-Avila, BLM continuing oil work in NM, despite shutdown, Albuquerque
     J. (Jan. 18, 2019), https://www.abqjournal.com/1270281/blm-continuing-oil-work-in-nm-despite-
26   shutdown.html; Heather Richards, Limited federal workers return to work on Wyoming energy
     projects during shutdown, Casper Star Trib. (Jan. 11, 2019), https://trib.com/business/energy/
27   limited-federal-workers-return-to-work-on-wyoming-energy-projects/article_9195220d-790f-5e11-
28   ae51-55438b128573.html.
     7
       Available at https://www.doi.gov/sites/doi.gov/files/2019-1-boem-contingency-plan.pdf.

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                                   4
               Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 6 of 9



 1   stated as a blanket matter that “[a]ll deadlines for court filings remain as scheduled” during the
 2   shutdown. U.S. Ct. of App. for the Ninth Cir., Announcements (Jan. 10, 2019); 8 see also Order at 1,
 3   WildEarth Guardians v. Provencio, No. 17-17373 (9th Cir. Jan. 22, 2019), ECF No. 64 (denying
 4   motion to postpone oral argument); Order at 1, Juliana v. United States, No. 18-36082 (9th Cir. Jan.
 5   7, 2019), ECF No. 10 (in case regarding harms from climate change, granting motion to expedite,
 6   and denying the Federal Defendants’ request to postpone case due to the lapse in appropriations).
 7          The D.C. Circuit—which adjudicates a significant number of cases in which the federal
 8   government is a litigant—likewise has a practice of denying such motions. See, e.g., Order at 1,
 9   Maryland v. EPA, No. 18-1285 (D.C. Cir. Jan. 18, 2019), Doc. No. 1769243 (denying motion to
10   hold case in abeyance due to lapse in appropriations and ordering EPA to propose a briefing
11   schedule). 9 Other examples abound, including cases in this court, and including cases in which the
12   other parties consented to the request. See, e.g., Minute Order, California v. EPA, No. 4:18-cv-
13   03237-HSG (N.D. Cal. Jan. 17, 2019), ECF No. 84 (denying request to continue briefing schedule
14   and hearing date in light of the lapse in appropriations). 10
15                                               CONCLUSION
16          For the foregoing reasons, Citizen Groups respectfully request that the Court deny Federal
17   Defendants’ motion for a stay in proceedings in light of the lapse in appropriations.
18
     8
19     Available at https://www.ca9.uscourts.gov/content/ view.php?pk_id=0000000969.
     9
       See also Order at 1, Idaho Conservation League v. Wheeler, No. 18-1141 (D.C. Cir. Jan. 16, 2019),
20   Doc. No. 1768673 (denying joint motion for extension of time); Air Transp. Ass’n of Am., Inc. v.
     Fed. Aviation Admin., No. 18-1157, 2019 WL 190254, at *1 (D.C. Cir. Jan. 15, 2019) (denying
21
     motion to briefing schedule); People for the Ethical Treatment of Animals v. U.S. Dept. of Agric.,
22   No. 18-5074, 2019 WL 180582, at *1 (D.C. Cir. Jan. 14, 2019) (denying motion to stay oral
     argument); Order at 1, Leader Commc’ns, Inc. v Fed. Aviation Admin., No. 18-1147 (D.C. Cir. Jan.
23   7, 2019), Doc. No. 1767294 (denying motion to stay briefing).
     10
        See also Order at 1, W. Org. of Res. Councils v. Bernhardt, No. 9:18-cv-00139-DWM (D. Mont.
24   Jan. 11, 2019), ECF No. 37 (denying request to stay the case); Order Denying U.S.’ Mot. for a Stay
25   at 1, United States v. S. Fla. Water Mgmt. Dist., No. 1:88-cv-01886-FAM (S.D. Fla. Jan. 4, 2019),
     ECF No. 2472 (denying motion to stay pending deadlines); Order at 1–2, Colon-Morciglio v. United
26   States, No. 3:17-cv-02312-WGY (D.P.R. Jan. 2, 2019), ECF No. 20 (denying motion for stay and
     analogizing to a corporate litigant deciding not to pay its attorneys and then seeking a stay); Minute
27   Order, Corsi v. Mueller, No. 1:18-cv-02885-ESH (D.D.C. Dec. 27, 2018) (denying motion to stay an
28   upcoming hearing); Order Denying Mot. to Stay Pretrial Deadlines at 3, California v. Ross, No.
     3:18-cv-01865-RS (N.D. Cal. Dec. 26, 2018), ECF No. 122 (similar).

     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                                 5
              Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 7 of 9



 1   Respectfully submitted this 24th day of January, 2019,
 2                 /s/ Stacey Geis
                   Stacey Geis, CA Bar # 181444
 3                 Earthjustice
 4                 50 California St., Suite 500,
                   San Francisco, CA 94111-4608
 5                 Phone: (415) 217-2000
                   Fax: (415) 217-2040
 6                 sgeis@earthjustice.org
 7
                   Robin Cooley, CO Bar # 31168 (admitted pro hac vice)
 8                 Joel Minor, CO Bar # 47822 (admitted pro hac vice)
                   Earthjustice
 9                 633 17th Street, Suite 1600
                   Denver, CO 80202
10                 Phone: (303) 623-9466
11                 rcooley@earthjustice.org
                   jminor@earthjustice.org
12
                   Attorneys for Plaintiffs Sierra Club, Fort Berthold Protectors of Water and Earth
13                 Rights, The Wilderness Society, and Western Organization of Resource Councils
14
                   Susannah L. Weaver, DC Bar # 1023021 (admitted pro hac vice)
15                 Donahue, Goldberg, & Weaver LLP
                   1111 14th Street, NW, Suite 510A
16                 Washington, DC 20005
                   Phone: (202) 569-3818
17
                   susannah@donahuegoldberg.com
18
                   Peter Zalzal, CO Bar # 42164 (admitted pro hac vice)
19                 Rosalie Winn, CA Bar # 305616
                   Environmental Defense Fund
20                 2060 Broadway, Suite 300
21                 Boulder, CO 80302
                   Phone: (303) 447-7214 (Mr. Zalzal)
22                 Phone: (303) 447-7212 (Ms. Winn)
                   pzalzal@edf.org
23                 rwinn@edf.org
24
                   Tomás Carbonell, DC Bar # 989797 (admitted pro hac vice)
25                 Environmental Defense Fund
                   1875 Connecticut Avenue, 6th Floor
26                 Washington, D.C. 20009
                   Phone: (202) 572-3610
27
                   tcarbonell@edf.org
28                 Attorneys for Plaintiff Environmental Defense Fund


     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                              6
              Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 8 of 9



 1
                   Laura King, MT Bar # 13574 (admitted pro hac vice)
 2                 Western Environmental Law Center
 3                 103 Reeder’s Alley
                   Helena, MT 59601
 4                 Phone: (406) 204-4852
                   king@westernlaw.org
 5
                   Erik Schlenker-Goodrich, NM Bar # 17875 (admitted pro hac vice)
 6
                   Western Environmental Law Center
 7                 208 Paseo del Pueblo Sur, #602
                   Taos, NM 87571
 8                 Phone: (575) 613-4197
                   eriksg@westernlaw.org
 9
10                 Attorneys for Plaintiffs Los Padres ForestWatch, Center for Biological Diversity,
                   Citizens for a Healthy Community, Diné Citizens Against Ruining Our Environment,
11                 Earthworks, Montana Environmental Information Center, National Wildlife
                   Federation, San Juan Citizens Alliance, WildEarth Guardians, Wilderness Workshop,
12                 and Wyoming Outdoor Council
13
                   Darin Schroeder, KY Bar # 93828 (admitted pro hac vice)
14                 Ann Brewster Weeks, MA Bar # 567998 (admitted pro hac vice)
                   Clean Air Task Force
15                 114 State Street, 6th Floor
                   Boston, MA 02109
16
                   Phone: (617) 624-0234
17                 dschroeder@catf.us
                   aweeks@catf.us
18
                   Attorneys for Plaintiff National Wildlife Federation
19
20                 Scott Strand, MN Bar # 0147151 (admitted pro hac vice)
                   Environmental Law & Policy Center
21                 60 S. 6th Street, Suite 2800
                   Minneapolis, MN 55402
22                 Phone: (312) 673-6500
23                 Sstrand@elpc.org

24                 Rachel Granneman, IL Bar # 6312936 (admitted pro hac vice)
                   Environmental Law & Policy Center
25                 35 E. Wacker Drive, Suite 1600
                   Chicago, IL 60601
26
                   Phone: (312) 673-6500
27                 rgranneman@elpc.org

28                 Attorneys for Plaintiff Environmental Law & Policy Center


     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                       7
              Case 4:18-cv-05712-YGR Document 86 Filed 01/24/19 Page 9 of 9



 1                 David Doniger, DC Bar # 305383 (admitted pro hac vice)
                   Melissa Lynch, MA Bar # 689235 (admitted pro hac vice)
 2                 Natural Resources Defense Council
 3                 1152 15th St. NW, Suite 300
                   Washington, DC 20005
 4                 Phone: (202) 289-6868
                   ddoniger@nrdc.org
 5                 llynch@nrdc.org
 6
                   Attorneys for Plaintiff Natural Resources Defense Council
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Citizen Groups’ Opposition to Federal Defendants’ Motion for a Stay of Proceedings
     Case No. 4:18-cv-05712-YGR (Consolidated with No. 4:18-cv-05984-YGR)                 8
